Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 26, 2021 has been entered.
Claims 1-18 and 20 remain pending in the application. Claim 19 is canceled. Claim 20 remains withdrawn.
Applicant’s amendments to the Specification and Claims have overcome each and every specification objection, claim objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 6, 2020. However, the objections to the drawings have not been overcome.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the lines, numbers, and letters of the drawings are blurry, light, and ill-defined, which is not in compliance with CFR 1.84(l). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show cleaning unit 170 in Fig. 3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation to Seto (JP Publication No. 2000-266766; already of record) in view of Mizuno (US Pat. No. 5,897,837).

Regarding claim 1, Seto discloses a sample measuring apparatus (Abstract; [0027]). The sample measuring apparatus comprises: 
	a dispensing unit holding a first nozzle and a second nozzle (Abstract; see Fig. 1 at nozzles for spot contact 46, 47). 
	A dispensing unit moving unit for moving the dispensing unit ([0035]-[0037]; see Fig. 2 at horizontal guide rod 40, horizontal moving block 41, belt 53 and motor 54). 
	A control unit for controlling the dispensing unit and the dispensing unit moving unit to spot a sample on a container using the first nozzle and to dispense a reagent to the container using the second nozzle ([0047]-[0050], …when measuring an electrolyte of a sample, a sample is spotted onto the specimen spotting section 2 c of the electrolyte slide 2 and a reference liquid is spotted onto the reference point spotting section 2 b almost simultaneously…the 1 point wearing nozzle 46 holding the specimen and the 2 point wearing nozzle 47 holding the reference liquid are held. Along with horizontal movement of the lateral movement block 41, the movement path D is moved integrally to an upper position of the electrolyte slide 2 at the point deposition position F of the potential difference measuring means 17, and the specimen is moved downward, and the specimen is applied to the specimen point attachment section 2 c and the reference liquid is spotted on the reference liquid point attachment section 2 b.; see Fig. 4 at slide 2 containing specimen point attachment section 2c and reference liquid point attachment section 2b; [0037], The lateral movement block 41 is fixed to a portion of a 1 belt 53 disposed horizontally, and the belt 53 is driven by a 1 motor 54, and lateral movement of the lateral movement block 41 is controlled in accordance with the travel.). 
	A measuring unit that measures a component in the sample processed with the reagent ([0017]; see Fig. 1 at measuring means 16).
	Seto fails to explicitly disclose dispensing a reagent to the container after spotting the sample on the container.
	Mizuno is in the analogous field of sample measuring devices (Mizuno Col. 1 Lns. 6-14). Mizuno teaches dispensing a reagent to a container after dispensing a sample on the container (Mizuno; Col. 4 Ln. 45-Col. 5 Ln. 7, the specimen pipette sucks up specimen, and dispenses it to the reaction vessel. Next, the reagent pipette sucks up reagent, and dispenses it to the reaction vessel, see also Fig. 9, which shows fractional injection of sample before fractional injection of reagent). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spotting of the sample on the container in the apparatus of Seto by dispensing a reagent to the container after spotting the sample on the container as in Mizuno. Mizuno teaches that dispensing a reagent to a container after dispensing a sample to the same container will yield a reacted solution (Mizuno, Col. 4 Ln. 45-Col. 5 Ln. 7). Further, adding a reagent to a container after adding a sample will prevent any undesirable side reactions of the reagent with anything other than the sample prior to mixing, thereby improving the accuracy of any subsequent measurements.
Note: “a control unit for…” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the control unit such as “programmed to…”, “configured to…”. Further, the instant Claims contain a large amount of functional language (ex: “for moving the dispensing unit…”, “that measures a component…”, “that conveys…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the dispensing unit moving unit moves the dispensing unit in a direction in which the first nozzle and the second nozzle are arranged ([0035]; see Fig. 2 at direction D that lateral movement block 41 moves in).

Regarding claim 7, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the first nozzle and the second nozzle dispense mutually different types of liquids ([0047]-[0050], …the 1 point wearing nozzle 46 holding the specimen and the 2 point wearing nozzle 47 holding the reference liquid are held).

Regarding claim 8, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses the control unit, the dispensing unit, and the dispensing unit moving unit (see claim 1 above at Seto teaching the dispensing unit in Abstract, Fig. 1, the dispensing unit moving unit in [0035]-[0037], Fig. 2, and the control unit in [0047]-[0050], Fig. 4, [0037]).  
In regards to “wherein the control unit controls the dispensing unit and the dispensing unit moving unit so as to perform dispensing to another container while measurement is performed by the measuring unit”, this limitation relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the controlling section such as “programmed to…”, “configured to…”.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of the apparatus of modified Seto to perform dispensing into another container concurrently with measuring, since performing multiple actions simultaneously will increase the throughput of the apparatus, thereby increasing profitability.

Regarding claim 9, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses the container into which the liquid has been dispensed, and the measuring unit measuring the sample (see claim 1 above at Seto teaching the container in [0047]-[0050], Fig. 4, and the measuring unit in [0017], Fig. 1. Further, the container is not positively recited). 
Modified Seto fails to explicitly disclose, in the same embodiment: 
a heating unit for heating the container into which the liquid has been dispensed; 
wherein the measuring unit measures the sample heated by the heating unit.
In an alternate embodiment, Seto teaches a heating unit for heating a container, and measuring the heated sample ([0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container and measuring unit in the apparatus of the primary embodiment of modified Seto by providing a heating unit for heating the container prior to measuring as taught in the alternate embodiment of Seto. The motivation would have been that Seto teaches incubating a sample at a constant temperature for a predetermined period of time prior to being subjected to a color reaction in a colorimetric method ([0005]), as keeping the temperature constant will enhance the accuracy of the analysis.

Regarding claim 10, modified Seto discloses the sample measuring apparatus according to claim 9. Modified Seto further discloses the control unit, the dispensing unit, the dispensing moving unit, and the heating unit (see claim 1 above at Seto teaching the dispensing unit in Abstract, Fig. 1, the dispensing unit moving unit in [0035]-[0037], Fig. 2, and the control unit in [0047]-[0050], Fig. 4, [0037], and claim 9 above at Seto teaching the heating unit in [0017]). 
In regards to “wherein the control unit controls the dispensing unit and the dispensing unit moving unit so as to dispense to another container while the container into which the 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of the apparatus of modified Seto to perform dispensing into another container concurrently with heating, since performing multiple actions simultaneously will increase the throughput of the apparatus, thereby increasing profitability.

Regarding claim 13, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the dispensing unit holds the first nozzle at a first side in a predetermined direction and holds the second nozzle at a second side opposite to the first side in the predetermined direction (see Fig. 1 at nozzles 46, 47). A reagent storage is disposed in the second side of the sample measuring apparatus, which has an installed reagent container accommodating a reagent to be dispensed by the dispensing unit. The second nozzle suctions a reagent from the reagent container installed in the reagent storage ([0034]; see Fig. 1 at reference liquid containers 25; [0049]).

Regarding claim 14, modified Seto discloses the sample measuring apparatus according to claim 13. Modified Seto further discloses that the reagent storage includes a reagent table ([0034]; [0040]; see Fig. 1 at placing table 14 including reference liquid containers 25).
In regards to the reagent table being for installation of a reagent by a user, this is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not given patentable weight. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)).
Nevertheless, modified Seto further discloses a reagent table for installation of reagent by a user ([0034]; [0040]; see Fig. 1 at placing table 14 including reference liquid containers 25).

Regarding claim 15, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the dispensing unit holds the first nozzle at a first side in a predetermined direction and holds the second nozzle at a second side opposite to the first side in the predetermined direction (see Fig. 1 at nozzles 46, 47). Modified Seto further discloses a transport unit that is disposed on the first side of the sample measuring apparatus and conveys a sample container containing a sample ([0034]; see Fig. 1 at mounting table 14 containing sample rack 21 holding sample containers 20 movable in direction B towards/away from nozzle unit 15 by driving means); wherein the first nozzle suctions a sample from a sample container that contains the sample transported by the transporting unit ([0043]).

Regarding claim 16, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the dispensing unit moving unit includes a common support unit that movably supports the first nozzle and the second nozzle (see Fig. 1 at horizontal guide rod 40).

Regarding claim 17, modified Seto discloses the sample measuring apparatus according to claim 16. Modified Seto further discloses that the dispensing unit moving unit further comprises a moving unit that moves along the support unit; the first nozzle and the second nozzle are attached to a common moving unit (see Fig. 1 at horizontal moving block 41).

Regarding claim 18, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the suction position by the first nozzle, the dispensing position by the first nozzle, the suction position by the second nozzle, and the dispensing position of the second nozzle are set in a direction in which the first nozzle and the second nozzle are arranged ([0047]-[0050]; see Fig. 2 at movement path D in relation to nozzles 46, 47).

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the provided English abstract and machine translation of the claims and description to Tsuchiya et al. (WO Publication No. 2016/148070; hereinafter Tsuchiya; already of record) in view of Seto, further in view of Mizuno.

Regarding claim 1, Tsuchiya discloses a sample measuring apparatus (Abstract). The sample measuring apparatus comprises: 
	a dispensing unit holding a first nozzle and a second nozzle (see Figs. 1-3 at pipettes 62, 64). 
	A dispensing unit moving unit for moving the dispensing unit (Pg. 25 Last Para.-Pg. 26 2nd Para.; see Figs. 1-3 at first driving arm 58 attached to pipette 62, and second drive arm 60 attached to pipette 64). 
	A control unit for controlling the dispensing unit and the dispensing unit moving unit to dispense a sample on a container using the first nozzle and to dispense a reagent to the container using the second nozzle (Pg. 26 3rd Para., Further, the first reagent dispensing pipette 62 and the second reagent dispensing pipette 64 are provided with a suction / discharge device (not shown) for sucking the reagent and discharging the sucked reagent, and the reagent sucked from the reagent container 54 is sucked into the reaction container. It is possible to dispense into 42.; see Figs. 1-3 at reaction container 42). 
	A measuring unit that measures a component in the sample processed with the reagent (Pg. 26 4th Para.; see Fig. 1 at detection area 20).
	Tsuchiya fails to explicitly disclose:
spotting the sample on the container; and
dispensing a reagent to the container after spotting the sample on the container.
	Seto is in the analogous field of sample measuring (Seto; Abstract, [0001]). Seto teaches spotting a sample on a container (Seto; Abstract, see Fig. 1 at nozzles for spot contact 46, 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispensing of the sample on the container in the apparatus of Tsuchiya so that the dispensing is by spotting as in Seto, as Seto teaches that spotting can be used as a technique for supplying a sample for subsequent quantitative analysis of the sample (Seto [0002]).
	Modified Tsuchiya fails to explicitly disclose dispensing a reagent to the container after spotting the sample on the container.
	Mizuno is in the analogous field of sample measuring devices (Mizuno Col. 1 Lns. 6-14). Mizuno teaches dispensing a reagent to a container after dispensing a sample on the container (Mizuno; Col. 4 Ln. 45-Col. 5 Ln. 7, the specimen pipette sucks up specimen, and dispenses it to the reaction vessel. Next, the reagent pipette sucks up reagent, and dispenses it to the reaction vessel, see also Fig. 9, which shows fractional injection of sample before fractional injection of reagent). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spotting of the sample on the container in the apparatus of modified Tsuchiya by dispensing a reagent to the container after spotting the sample on the container as in Mizuno. Mizuno teaches that dispensing a reagent to a container after dispensing a sample to the same container will yield a reacted solution (Mizuno, Col. 4 Ln. 45-Col. 5 Ln. 7). Further, adding a reagent to a container after adding a sample will prevent any 

Regarding claim 3, modified Tsuchiya discloses the sample measuring apparatus according to claim 1. Modified Tsuchiya further discloses a container transporting unit that conveys the container along a movement direction of the dispensing unit (see Figs. 1-3 at first driving arm 58 attached to pipette 62, and second drive arm 60 attached to pipette 64, and reaction container 42 within rotating reaction table 38; as the reaction table rotates 360 degrees, the reaction table will convey the reaction container along a movement direction of the drive arms at a point during rotation; see also Pg. 26 3rd Para.).

Regarding claim 4, modified Tsuchiya discloses the sample measuring apparatus according to claim 3. Modified Tsuchiya further discloses that the container transporting unit has a guide extending in a direction in which the first nozzle and the second nozzle are arranged, and conveys the container in the direction in which the first nozzle and the second nozzle are arranged (see Figs. 1-3 at first driving arm 58 attached to pipette 62, and second drive arm 60 attached to pipette 64, and reaction container 42 within rotating reaction table 38, with rotation shaft 38A; rotation shaft 38A acts as a guide; as the reaction table rotates 360 degrees, the reaction table will convey the reaction container along a movement direction of the drive arms at a point during rotation; see also Pg. 26 3rd Para.).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seto in view of Mizuno, as applied to claims 1, 2, 7-10, and 13-18 above, and further in view of the machine translation to Sagawa et al. (JP Publication No. 2014-206381; hereinafter Sagawa; already of record).

Regarding claim 5, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses: 
	a sample supply unit to which the sample is supplied as a first liquid (see Fig. 1 at sample containers 20 containing liquid sample). 
	A reagent storage having a reagent supply unit for supplying the reagent as a second liquid (see Fig. 1 at reference liquid container 25 containing reference liquid).
	A first and second nozzle (see Claim 1 above at Seto teaching the first and second nozzle in Abstract, Fig. 1).
	Modified Seto fails to explicitly disclose:
a cleaning unit that cleans the nozzle, among the first nozzle and the second nozzle, that has suctioned the liquid with the cleaning liquid each time a liquid is suctioned; and
wherein the sample supply unit, the cleaning unit, and the reagent supply unit are linearly arranged in order in plan view.
Sagawa is in the analogous field of automatic analyzers (Sagawa Abstract). Sagawa teaches a cleaning unit that cleans a suctioning nozzle with cleaning liquid each time liquid is suctioned (Pg. 23 7th Para.), and a sample supply unit, cleaning unit, and reagent supply unit (see Fig. 1 at cleaning tank 14 between sample dispensing mechanism 12 and reagent dispensing mechanism 7 for detection in spectrophotometer 4, after which container is cleaned with cleaning mechanism 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample supply unit, reagent storage unit, and first and second nozzle of modified Seto by including a cleaning unit to clean the nozzles, and arrange the sample supply unit, cleaning unit, and reagent supply unit in order as taught by Sagawa. The motivation would have been that cleaning the nozzles after suctioning will allow for different samples and reagents to be used in subsequent processes without cross-contamination; and Sagawa teaches that arranging these units in this order will allow for subsequent analysis of the combined reagent and samples (see Fig. 1 at cleaning tank 14 between sample dispensing mechanism 12 and reagent dispensing mechanism 7 for detection in spectrophotometer 4, after which it is cleaned with cleaning mechanism 3).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to linearly arrange the sample supply unit, cleaning unit, and reagent supply unit in order in plan view, since the conversion of an apparatus to a linear arrangement is the combining of prior art elements according to known methods to yield predictable results-see MPEP 2143. Seto teaches a linear arrangement of elements to facilitate moving the dispensing unit from one station to another (see Figs. 1-3); therefore, a linear arrangement of the claimed elements will ease movement of the dispensing unit from one station to another, thereby enhancing the speed of operation of dispensing/cleaning, improving throughput.

Regarding claim 6, modified Seto discloses the sample measuring apparatus according to claim 5. Modified Seto further discloses the container, the sample supply unit, and the reagent supply unit (see Claim 1 above at Seto teaching the container in [0047]-[0050], Fig. 4b, and Claim 5 above at Seto teaching the sample supply unit and reagent storage unit in Fig. 1. Further, the container is not positively recited). Seto further discloses: 
	a spotting unit that holds the container and spots the sample by the first nozzle (see Fig. 1 at slide 2 held on holder; [0048]-[0050]).
	Modified Seto fails to explicitly disclose:
that the spotting unit holds the container so as to be movable in a vertical direction; and 
wherein the sample supply unit, the cleaning unit, the spotting unit, and the reagent supply unit are linearly arranged in order in plan view.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the spotting unit be movable in a vertical direction. The motivation would have been that having both the spotting unit and container be movable in a vertical direction will allow for enhanced control of the spotting process, thereby ensuring that an appropriate amount of sample is spotted.
	Modified Seto fails to explicitly disclose:
wherein the sample supply unit, the cleaning unit, the spotting unit, and the reagent supply unit are linearly arranged in order in plan view.
(see Fig. 1 at sample dispensing mechanism 12, cleaning tank 14, sample dispensing mechanism 11, and reagent dispensing mechanism 7 in order for detection in spectrophotometer 4, after which container is cleaned with cleaning mechanism 3; Pg. 27 in 2nd to last Para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample supply unit, container, spotting unit, and reagent supply unit in the apparatus of modified Seto by arranging a sample supply unit, cleaning unit, spotting unit, and reagent supply unit in order as in Sagawa. The motivation would have been that cleaning the nozzles after suctioning will allow for different samples and reagents to be used in subsequent processes without cross-contamination; and Sagawa teaches that arranging these units in this order will allow for subsequent analysis of the combined reagent and samples (see Fig. 1 at sample dispensing mechanism 12, cleaning tank 14, sample dispensing mechanism 11, and reagent dispensing mechanism 7 in order for detection in spectrophotometer 4, after which container is cleaned with cleaning mechanism 3; Pg. 27 in 2nd to last Para.).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to linearly arrange the sample supply unit, cleaning unit, spotting unit, and reagent supply unit in the stated order in plan view, since the conversion of an apparatus to a linear arrangement is the combining of prior art elements according to known methods to yield predictable results-see MPEP 2143. Seto teaches a linear arrangement of elements to facilitate moving the dispensing unit from one station to another (see Figs. 1-3); therefore, a linear arrangement of the claimed elements will ease movement of the dispensing .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seto in view of Mizuno, as applied to claims 1, 2, 7-10, and 13-18 above, further in view of Zhang et al. (US Publication No. 2016/0033487; hereinafter Zhang; already of record).

Regarding claim 11, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses the measuring unit, and the container into which the liquid has been dispensed (see claim 1 above at Seto teaching the container in Fig. 4, at the measuring unit in [0017], Fig. 1. Further, the container is not positively recited). 
Modified Seto fails to explicitly disclose:
a BF separation unit that performs BF separation on the container into which the liquid has been dispensed; 
wherein the measuring unit measures the sample subjected to BF separation process by the BF separation unit.
Zhang is in the field of immunoassay analyzers (Zhang Title) and teaches a BF separation unit, and a measuring unit that measures the sample subjected to BF separation process (Zhang [0022]; [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measuring unit and the container in the apparatus of modified Seto by including a BF separation unit to perform BF separation on the container and measure the sample subjected to BF separation as taught by Zhang. The (Zhang [0022]; [0005]), thereby enhancing the accuracy of the detection process and reducing potential noise where the signal reagents would otherwise react with unbound components.

Regarding claim 12, modified Seto discloses the sample measuring apparatus according to claim 11. Modified Seto further discloses the control unit, the dispensing unit, the dispensing moving unit, and the BF separation unit (see claim 1 above at Seto teaching the dispensing unit in Abstract, Fig. 1, the dispensing unit moving unit in [0035]-[0037], Fig. 2, and the control unit in [0047]-[0050], Fig. 4, [0037], and claim 11 above at Zhang teaching the BF separation unit in [0022], [0005]).
In regards to “wherein the control unit controls the dispensing unit and the dispensing unit moving unit so that dispensing is performed on another container while the container into which the liquid has been dispensed is subjected to the BF separation process by the BF separation unit”, this limitation relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function. To recite more than a mere capability, the Examiner suggests reciting language related to the controlling section such as “programmed to…”, “configured to…”.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of the apparatus of Seto to perform dispensing into another container concurrently with BF separation, since performing 
Still further, Zhang teaches performing dispensing concurrently with a second process (Zhang [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit and BF separation unit of the apparatus of modified Seto to perform dispensing into another container concurrently with BF separation. The motivation would have been that Zhang teaches that performing multiple actions simultaneously will increase the throughput of the apparatus (Zhang [0030]), thereby increasing yield and profitability.
Response to Arguments
Applicant’s arguments filed on 3/26/2021 have been considered but are moot because applicant’s arguments are towards the amended claims and not the current grounds of rejection. However, Applicant’s arguments with regard to the claimed control unit are addressed below.
In regards to Applicant’s Argument on Pg. 8 3rd Para-Pg. 9 3rd Para. of the Remarks section, Applicant argues that the distinction between Claim 1 and Seto is that the claimed control unit is for controlling to dispense a reagent to the container after spotting the sample on the container, while the control unit of Seto dispenses the reagent to the container “almost simultaneously” to spotting the sample. However, “a control unit for…” relates to function/intended use. Functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798